Exhibit 10.38

AMENDMENT TO LETTER AGREEMENT

Robert H. Ewald

WHEREAS, Silicon Graphics, Inc. (the “Company”) and Robert H. Ewald
(“Executive”) previously entered into a letter agreement with respect to
Executive’s employment with the Company, dated as of April 4, 2007 (the “Letter
Agreement”); and

WHEREAS, the Company and the Executive desire to amend the Letter Agreement to
provide for certain additional payments in the event of termination of
Executive’s employment following a Change in Control, as defined in the Letter
Agreement;

WHEREAS, the Company and the Executive desire to amend the Letter Agreement to
comply with Section 409A of the Internal Revenue Code of 1986 (the “Code”), as
amended;

THEREFORE, the Company and the Executive hereby enter into this Amendment
Agreement effective as of September 8, 2008 and agree as follows:

A.    The first paragraph under Section 8 of the Letter Agreement shall be
amended to add the following sentence to the end thereof:

The Release Agreement must be signed by you within the forty-five (45) day
period following the date your employment terminates. Notwithstanding the
foregoing, in the event of your death the condition of your signing a Release
Agreement shall not apply.

B.    Section 8.a and 8.b of the Letter Agreement are amended in their entirety
to read as follows:

a.    Severance Pay. The Company will continue to pay your then current base
salary for twelve (12) months following your termination date, in accordance
with the Company’s standard payroll practices, commencing with the payroll
period that begins immediately after the 45th day following the date your
employment terminates, subject to any delay required pursuant to Section 11
below, provided, however, that in the event such termination occurs within
twenty-four (24) months following a Change in Control, then, subject to any
delay required pursuant to Section 11 below, the Company will (x) continue to
pay your then current base salary for twenty-four (24) months following your
termination date, in accordance with the Company’s standard payroll practices,
commencing with the payroll period that begins immediately after the 45th day
following the date your employment terminates, and (y) pay, on the payroll date
for the payroll period that begins immediately after the 45th day following the
date your employment terminates, the prorated amount of your annual bonus at
target under the Company’s corporate annual executive incentive plan or a
similar incentive plan in which all senior executives participate (the “Target
Bonus”) for the calendar year in which such termination occurs (which shall be
equal to (i) the number of full months that you were employed by the Company
during such calendar year prior to such termination divided



--------------------------------------------------------------------------------

by twelve (12), multiplied by (ii) the amount of such Target Bonus), with
payments under (x) and (y) being subject to any delay required pursuant to
Section 11 below; and

b.    COBRA Premium Payments. If you timely elect to continue group health
coverage under federal COBRA or any applicable state law providing for
continuation of group health coverage, the Company will pay the COBRA premiums
until the earlier of: (x) the one-year anniversary of your employment
termination date and (y) the date that you become eligible to receive such
benefits from a subsequent employer or elsewhere. You agree that you will
promptly notify the Company when you become eligible for such benefits pursuant
to (y). In the event that such termination occurs within twenty-four (24) months
following a Change in Control, the period described in (x) shall be extended up
to the two-year anniversary of your employment termination date (provided you
continue to be eligible for such continuation coverage under federal or state
law), subject to (y).

C.    Section 9 of the Letter Agreement shall be amended to add the following
paragraphs to the end thereof:

In the event that any payment or benefit you would receive from the Company
pursuant to a Change in Control or otherwise (“Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code or any
similar or successor provision and (ii) but for this Section 9, be subject to
the excise tax imposed by Section 4999 of the Code or any similar or successor
provision (the “Excise Tax”), then such Payment shall be equal to the Reduced
Amount. The “Reduced Amount” shall be either (x) the largest portion of the
Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in your receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. If a reduction
in payments or benefits constituting “parachute payments” is necessary so that
the Payment equals the Reduced Amount, such reduction shall occur in the
following order unless you elect in writing a different order (provided,
however, that such election shall be subject to Company approval if made on or
after the date on which the event that triggers the Payment occurs): reduction
of cash payments; cancellation of accelerated vesting of stock awards; reduction
of employee benefits. In the event that acceleration of vesting of stock award
compensation is to be reduced, such acceleration of vesting shall be cancelled
in the reverse order of the date of grant of your stock awards unless you elect
in writing a different order for cancellation.

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change of Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change of Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to

 

2



--------------------------------------------------------------------------------

the determinations by such accounting firm required to be made hereunder. The
accounting firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting documentation, to the Company
and you within fifteen (15) calendar days after the date on which your right to
a Payment is triggered (if requested at that time by the Company or you) or such
other time as requested by the Company or you. If the accounting firm determines
that no Excise Tax is payable with respect to a Payment, it shall furnish the
Company and you with an opinion reasonably acceptable to you that no Excise Tax
will be imposed with respect to such Payment. Any good faith determinations of
the accounting firm made hereunder shall be final, binding and conclusive upon
the Company and you.

D.    No Other Changes to Letter Agreement: The rights, benefits, duties and
obligations of the parties otherwise set forth under the Letter Agreement shall
not be modified by this Amendment Agreement except as expressly amended hereby.

E.    Voluntary Agreement: The Executive and the Company represent and agree
that each has reviewed all aspects of this Amendment Agreement, has carefully
read and fully understands all provisions of this Amendment Agreement, has had
opportunity to review any and all aspects of this Amendment Agreement with the
legal, tax or other advisors of such party’s choice, and is voluntarily entering
into this Amendment Agreement.

F.    Counterparts. This Agreement may be executed in any one or more
counterparts, each of which shall constitute an original, no other counterpart
needing to be produced, and all of which, when taken together, shall constitute
but one and the same instrument.

Each of the parties has executed this Amendment Agreement, in the case of the
Company by its duly authorized officer, as of the date set forth below.

 

EXECUTIVE: Robert H. Ewald

      

/s/ Robert H. Ewald

     Dated:   9/5/08

COMPANY: Silicon Graphics, Inc.

      

By:

 

/s/ Anthony Grillo

     Dated:   9/8/08

Title:

 

Chairman, SGI

      

 

3